Case 3:18-cv-02458-BEN-DEB Document 11-3 Filed 12/07/18 PageID.65 Page 1 of 2



   1   STACEY M. LEYTON (SBN 203827)
       Email: sleyton@altber.com
   2   ANDREW KUSHNER (SBN 316035)
       Email: akushner@altber.com
   3   ALTSHULER BERZON LLP
       177 Post Street, Suite 300
   4   San Francisco, CA 94108
       Telephone: (415) 421-7151
   5   Facsimile: (415) 362-8064

   6   Attorneys for Proposed Intervenor
       International Brotherhood of Teamsters
   7
   8
                                     UNITED STATES DISTRICT COURT
   9
                                    SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
                                                         Case No. 3:18-cv-02458-BEN-BLM
  12   CALIFORNIA TRUCKING ASSOCIATION,
       RAVINDER SINGH, and THOMAS ODOM,                  [PROPOSED] ORDER GRANTING
  13                                                     MOTION FOR LEAVE TO INTERVENE
                      Plaintiffs,
  14
              v.
  15
       XAVIER BECERRA, in his official capacity
  16   as the Attorney General of the State of
       California; ANDRE SCHOORL, in his official
  17   capacity as the Acting Director of the
       Department of Industrial Relations of the State
  18   of California; and JULIE A. SU, in her official
       capacity as Labor Commissioner of the State
  19   of California, Division of Labor Standards
       Enforcement,
  20
                      Defendants.
  21
  22
  23
  24
  25
  26
  27
  28



          [PROPOSED] ORDER GRANTING LEAVE TO INTERVENE; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-DEB Document 11-3 Filed 12/07/18 PageID.66 Page 2 of 2



   1           Good cause having been shown, the Motion for Leave to Intervene filed by the

   2   International Brotherhood of Teamsters is GRANTED.

   3
   4   DATE:                                        ______________________________            _
                                                    THE HON. ROGER T. BENITEZ
   5                                                United States District Court Judge
   6                                                Southern District of California

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                             1
         [PROPOSED] ORDER GRANTING LEAVE TO INTERVENE; Case No. 3:18-cv-02458-BEN-BLM
